MILLS, Judge.
We find competent substantial evidence to support the deputy commissioner’s finding of a causal relationship between Donahue’s compensable injuries and his present psychiatric condition. We also find competent substantial ’ evidence to support the finding that Donahue suffered a compensa-ble injury on 4 April 1983. Accordingly, the City of Clearwater’s argument that Section 440.19, Florida Statutes (1983), bars Donahue’s claim for benefits is without merit.
AFFIRMED.
SHIVERS and WIGGINTON, JJ., concur.